Order, Supreme Court, New York County (Margaret A. Chan, J.), entered November 25, 2013, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff has not made any factual allegations that she was adversely treated under circumstances giving rise to an inference of discrimination, as required to state a claim for discrimination under the New York State and City Human Rights Laws (see Askin v Department of Educ. of the City of N.Y., 110 AD3d 621 [1st Dept 2013]; McKenzie v Meridian Capital Group, LLC, 35 AD3d 676 [2d Dept 2006]). Furthermore, plaintiff’s failure to adequately plead discriminatory animus is fatal to her claim of hostile work environment (see Chin v New York City Hous. Auth., 106 AD3d 443, 445 [1st Dept 2013], lv denied 22 NY3d 861 [2014]).
Plaintiff has abandoned her claim of retaliation, by failing to address it in her brief (see Hardwick v Auriemma, 116 AD3d 465, 468 [1st Dept 2014], lv denied 23 NY3d 908 [2014]). Were we to consider the claim, we would find that it is not viable.
Concur — Friedman, J.P., Andrias, Saxe, Richter and Gische, JJ.